 

ali

AO 245B (CASDRev. 08/14) ludgment in a Petty Criminal Case

UNITED STATES DISTRICT CoURT I*DEC 1 1 2018 l

SOUTHERN DISTRICT OF CALIFORNIA CLEHK US 913 g mg y COUHT
SOUTHEFlN DiS TFiiC"l OF CAJ_'FOR lA
UNITED STATES OF Al\/lERICA JUDGMENT IN A MTNAL ("ASF OEP

V_ (For Offenses Committed On or Al°ter November l, 1987)
DALIO MARTINEZ~CASTILLO

 

 

 

 

 

Case Number: lSCR4912-RBB

RYAN V. FRASER, FD

Defcndant’s Attorney

 

REGIsTRATIoN No. 72700298
[] s
The Defendant:

pleaded guilty to count(s) ONE OF THE SUPERSEDING INFORMATION

l:l was found guilty on count(s)

 

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s[
8 USC 1325 IMPROPER ENTRY BY AN ALIEN (Misdemeanor) ls

The defendant is sentenced as provided in pages 2 through 2 of this judgment

[I The defendant has been found not guilty on count(s)

 

Count(s) UN'DERLYING INFORMATION is dismissed on the motion of the United Statcs.

 

Assessment : $10.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
Waived and remitted as uncollectible.

|Xl No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

December ll. 2018

Date o Imposition oi`Slen%:::;}L

I-ION. RUBEN B. BROOKS
UNITED STATES MAGISTRATE IUDGE

lSCR4912-RBB

 

(€\¢

AO 245B (CASD Rev. 08/14) Judgrnent in a Petty Criminal Case

 

DEFENDANT: DALIO MARTINEZ-CAST]LLO Judgrnent - Page 2 of 3
CASE NUMBER: lSCR4912-RBB

IMPRISONMENT

The defendant iS hereby committed to the custody of` the United States Bureau of` Prisons to be imprisoned for a term of:
TIME SERVED.

|:|l:|

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
[| at P.M. on

 

 

l:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:E on or before
U as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

 

, With a certified copy of` this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

18CR4912-RBB

